MATTER 05 M

W D

D---- S---- &

C

In EXCLUSION Proceedings
A-11135619
A-11132260
A-10367389
Dooidod by Ronod

December 12, 1958

Resident alien—"Commuter"—Commuter status lost when alien has been out
of employment for 6 months regardless of validity of Form 1-151 as reentry
document.
Regulation authorizing use of Form I-151 as reentry document for resident
alien who has been absent from United States for period not exceeding one
Your dnos not cause any change in long-standing rule relating to commuters.
Loss of commuter status occurs, as before, whelk Ole alien ban boon out of
employment in the United States for more than 6 months. (Cf. Matter of
5 I. & N. Dec. 716.)
L , 4 L & N. Dec. 454, and Matter of
EXCLUDABLE Act of 1252—Section 512(0) (go) to
visa, no passport.

UX.C. 1102(o) (`_>n)) —No

BEFORE THE BOARD

Discussion: The cases come forward on appeal from the District Directors at Detroit, Michigan, and at Buffalo, New York,
from &ski.ns rendered by two special inquiry officers on September 12, 1958, September 29, 1958, and October 6, 1958, directing
that the applicants be admitted as Canadian resident commuters.
The cases have been combined inasmuch as they involve a common
set of facts and point of law.
The first case involves a native and national of Canada, 51 years
old, widow, female, who was admitted to the United States fox
permanent rgidence at Detroit, Michigan, on November 26, 1957,
upon presentation of a nonquota, immigrant visa. Her status was
adjusted on the date of her admission to that of the Canadian resident commute: and oho has always maintained her residence in
Riverside, Ontario, Canada. She commuted daily to Detroit, Michigan, where she was employed as a saleswoman by a jewelry firm
until December 10, 1957, but has not been employed since that date.
She testified that she stopped working on December 10, 1957, in
order to be with her husband, then seriously ill, who passed away a
209

few days later. She then lost the services of her housekeeper upon
whom she depended to look after her child while she was employed
in Detroit and was not able to find another satisfactory housekeeper
until a month before her application for admission. For this reason
she was unable to seek and procure reemployment in the United
States but she now has been offered employment by her former company or another prospective employer, both of whom have solicited
her services. She claims that she has not abandoned her commuter
etatuo and that oho is still entitled to the privilegoo recerved for a

returning resident alien. She is in possession of a "temporary"
Alien Registration Receipt Card which she used as a border-crossing
identification card while commuting to work. She apparently had
been issued this card when admitted for permanent residence and
one of the conditions specified on the card limited its use to returning after absences not exceeding 6 months. Another Alien Registration Receipt Card was mailed to her at her Canadian address on
December 8, 1957, but she has no knowledge of receiving this card.
The second case concerns a native and national of Canada, 26
years uld, married, male, who was admitted to the United Slates fur

permanent residence on November 18, 1957, upon presentation of
a nonquota immigrant visa. His status was adjusted immediately
after admission to that of a Canadian resident commuter upon a

showing that he was returning to his residence. in Windsor, Ontario,
Canada, and was destined to employment as a salesman for a department store in Detroit, Michigan. He was laid off on December
28, 1957, and since that date has made constant and almost continuous efforts to find other employment in the United States without
success. This appears to have been due to the widespread unemployment in Detroit since the spring of 1555. In the meantime he
did odd jobs in Canada and availed himself of unemployment benefits to support his family. He has found that an opening may be
available again with his former employer in the United States and
seeks to reenter as a commuter despite the fact that he has not been
employed for almost 9 months. He is in possession of an Alien Registration Receipt Card, Form 1- 151 (edition of September 11, 1956),
which serves as a border-crossing identification card.
The third case relates to a, native and national of Cainada, 21 years
old, married, male, who was admitted to the United States on September 10, 1957, as a nonquota immigrant. He retained residence
in Canada and was employed in Buffalo, New York, from October
12, 1957, until March 14, 1958, as a production man for General
Motors. At the time of his employment he obtained a Form 1-151,
Alien Registration Receipt Card, which serves as a resident alien's
border-crossing card. During his employment he was recognised
as a commuter. However, he was laid off on March 14, 1958, be210

cause of lack of work and has sought employment in the United
States on various occasions since then without success. He now
desires to seek work in the United States. He testified that about
months prior to his application for admission he desired to move
to this country from Canada but his wife was then pregnant and
was unable to move. Since that time she has had a child. The
applicant intends to establish actual residence in this country within
a short time and intends to have his wife and child join him as
soon as they are able to do so.
The three cases have a common set of facts. In each case the alien
was admitted for permanent residence upon presentation of a nonquota immigrant visa, their status was immediately adjusted to that
of a commuter, they were employed in the United States while residing in Canada, and in each ease the alien has been out of work
for more than 6 months. It appears to be the Service contention
that the so-called commuter category is available only if the person
has not been unemployed in the United States for 6 months and
that beyond that period they are no longer eligible for the commuter
classification or for treatment as returning resident aliens. The
special inquiry officer, however, has equated the status of the aliens
with that of permanent resident aliens and in view of the eatension
of the period of validity of the Form I-151 to a period of one year,
has concluded that the aliens are eligible to return in possession of
Forms 1- 151 as returning residents.
The applicants belong to a class known as commuters, namely;
aliens who are lawfully admitted for permanent residence but continue to retain their place of residence in foreign contiguous territory while commuting to their place of employment in this country.
This anomalous class of immigrants known as "commuter" is fully
treated in Matter of L—, 4 I. & N. Dec. 454. After the enactment
of the Immigration and Nationality Act, since that act was silent
with regard to commuters, it was again necessary to consider the
question and it was decided in Matter of
5 I. & N.
Dec. 716, that this long-standing practice had not been disturbed
by the enactment of the new act.
In numerous cities along the international boundary lines to the
north and to the south of the United States live many aliens who
each day journey to their jobs on the American side of the border
and at the end of the same day usually return to their homes on
the other side of the frontier.
At the same time there exists a
somewhat smaller daily movement of Americans to and from jobs
in Canada and Mexico. This flow of aliens across the frontier posed
no administrative difficulty until the passage of the Immigration
Act of 1924 which laid down universal rules for documentation and
classified all arriving aliens as immigrants unless they fell into
211

certain designated groups described as nonimmigrants. Until April
1, 1927, they were permitted to enter as border crossers without
having been admitted for permanent residence. However, on that
date the policy was changed by the issuance of General Order No.
86, which provided that such aliens entering the United States
subsequent to June 30, 1924, to engage in employment or to seek
employment would not be considered as visitors for business or
pleasure but as aliens of the immigrant class and granted them a
reasonable period of time not to exceed 0

inUtial,

from June 1, 1917,

within which to obtain immigration visas if they had been enjoying
the border-crossing privilege on April 1, 1927. The legality of
General Order Nn CO was sustained in the ease of Yamuth v Umitpd
States en rel. Albro, 279 U.S. 231 (1929). Although General Order
No. 86 was later cancelled, the rights accrued thereunder were not
cancelled and subsequent regulations provided that alien commuters
should be considered aliens of the immigrant class (former 8 CFR
110.6, previously paragraph 1, subdivision C of Rule 3, Immigration
Laws and Rules of January 1, 1930). The adoption of the policy
found in General Order islo. 86 aroused controversy and apprehension along the Canadian and Mexican borders and fears that the
means of livelihood of the commuter would be jeopardized if access
to their jobs were shut. Representations on high diplomatic levels
were made and out of these discussions there eventually emerged an
amplification of our policy which permitted alien commuters to
establish lawful admission into the United States for permanent
residence, then furnished them with border-crossing identification
cards and permitted them to cross international boundary en route
to and from their employment (former 8 CFR 166). A memorandum from the Commissioner General (File 55499/537—A, November
16, 1927), in answer to questions raised by General Order No. 86,
set forth the policy that an alien residing in foreign contiguous
territory and enjoying the border-crossing privilege abandons such
right when he discontinues his employment in the United States
and does not renew same within a period of 6 months.
Thus, it has been held that an alien of the immigrant commuter
class who has been out of employment in the United States for 6
months is, notwithstanding temporary entries in the meanwhile for
other than employment purposes, deemed to have abandoned his
status of a permanent resident in the United States and thereafter,
if he seeks to reenter, is not admissible without again qualifying
for admission as a permanent resident (Matter of L , 4 I. & N.
Dec. 456). The salient points to be considered in determining abandonment of commuter status are intention and loss of employment.
It has been held that a commuter remains entitled to such classification, notwithstanding an absence of 6 months from this country and
212

interruption of his work for that period, if his employment, job or
position has not been lost and if the interruption was due to uncontrollable circumstances, such as serious illness, pregnancy, or a disabling injury, such as a broken arm, in which case the 6-month
period tolls until the commuter is again employable.'
A commuter who has been legally admitted as an immigrant is
entitled to receive a border-crossing identification card so long as
he continues in the status of a commuter (Matter of
5 I. & N. Dec. 718). The commuter situation manifestly does not
fit into any precise category found in the immigration statutes. The
status is an artificial one, predicated upon good international rela tions maintained and cherished between friendly neighbors. As
examples of the anomalous situation of the commuter, he cannot
claim naturalization benefits since the naturalization statute by
definition equates residence with domicile rather than an assimilated
status (Petition of Wright, 42 Supp. 306; In re Barron, 26 F.2d 106
(1928); Petition of Correa, 79 F. Supp. 265 (1948)). It has also
been held that a commuter is not a resident of the United States
under the Selective Service regulations (32 CFR 611.13(a) (6),
611.13 (b) (7), (1944)), because he did not reside in the United
States for the required period of 3 months. On the other hand, an
alien who has the status of a commuter must notify the Commissioner of his current address in compliance with section 35 of the
Alien Registration Act of 1940, as amended, and regulations issued

thereunder.
However, as part and parcel of this policy has been the holding
that the commuter who has been out of employment in the United
States for 6 months is, notwithstanding temporary entries in the
meanwhile for other than employment purposes, deemed to have
abandoned his status of a permanent resident in the United States
and thereafter, if he seeks to reenter, is not admissible without again
qualifying for admission as a permanent resident. Thus, in Matter
C--, 3 I. Sr N. Dec. 519 (1949), the alien, a native and
of D
citizen of Canada, was admitted to the United States for permanent
residence on May 25, 1948, and on the same date was issued a resident alien's border-crossing identification card, the validity of which
expired on May 22, 1949. He returned to Canada on the same date
of his admission and had no intention of residing here and never
had employment here but merely made several temporary visits
always with the intention of returning to his home in Canada. On
December 13, 1948, during the period of validity of his resident
alien's border-crossing identification card, he sought to enter for the
purpose of seeking employment. His possession of the unexpired
resident alien's border-crossing card did not avail him when seeking
'Matter of D—C--, 3 I. & N. Dec. 526, 527, Editor's note.

213

admission as an immigrant because he was not considered as a
returning legal resident within the purview of section 4(b) of the
Immigration Act of 1524. It i3 to bo noted that in that, case the
applicant was not in fact a commuter because he had never been
employed in this country and had not been employed for a period
of more than 6 months prinr to his application for adfaission with
the border-crossing card. Thus, it would appear that a commuter
is entitled to readmission as a returning resident, but that the primary consideration is that he maintain the status of a commuter.
As a corollary requirement, he must also comply with the conditions controlling the use of border-crossing cards.
In the instant cases, the applicants had been employed in the
United States for periods of approximately 2 weeks, 6 weeks and
5 months, respectively. Their jobs were then terminated. Since
that time all of the applicants have been employable for more than
6 months but have been unable to obtain work in the United States
during that period. At least one has done odd jobs in Canada and
two have no assurance of resuming their jobs.
The eireumotanees presented here differ from those in Matter of
L—, 4 I. & N. Dec. 454. There the applicant had been steadily
employed in the United States by one firm for 25 years, was disabled
by illness for 5 months and sought entry into the United States
6 months and 1 week after he was absent from his job to resume
his employment. In view of the fact that there was no evident
intention to abandon commuter status, that he had never lost his
job which was being held open and was available to him during the
period of his absence, that the illness tolled the 6-month period
until he was again employable, he was admitted as a returning
re s ident. In the eaoeo before nc, it is evident that the previous
employment in the United States had been lost and were not available during the 6 months or more of unemployment. Under the
historical policy set out above, they are no longer to be regarded as
possessing the status of commuters and the fact that their resident
alien's border - crossing card or its substitute, the Alien -Registration
Receipt Card, Form 1 - 151, may still be valid does not avail the
applicants inasmuch as they- are not eligible for the commuter status.
The appeals of the district directors will be sustained and exclusion
will be ordered.
Order: It ifi; ordered that the appeals of the district dir,ieto•c
from the decisions of the special inquiry officers be sustained and
that the aliens be excluded on the documentary grounds set forth
in the caption.

214

